Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on October 20, 2022 is received.
New claims 24 and 25 are added.
Claims 1-16, 18-19 and 21-25 are pending in this application, claims 1-13 are withdrawn from further consideration, and claims 14-16, 18, 19 and 21-25 are being examined on their merits.

Answer to Arguments:
Withdrawn Objection(s) and Rejection(s):
The rejection of claims 16-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn due to the amendment to claim 16 filed on 10/20/2022.

With respect to the previous rejection of claims 14-16, 18, 19 and 21-23, under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Lebeer et al., Applicant argues (see p. 5-6 part III. of Remarks filed on 10/20/2022) that “Liu does not disclose nor suggest the new amended claim limitation of "the plurality of different strains of Dolosigranulum pigrum provide different bactericidal mechanisms" and fails to provide any suggestion that "the plurality of different strains of Dolosigranulum pigrum provide different bactericidal mechanisms". Similarly, the secondary reference of Lebeer fails to cure the deficiency in Liu, as Lebeer is directed to the use of single strain compositions”. 
These arguments are considered but are not persuasive because regarding the newly added limitation to claim 14 “wherein the plurality of different strains of Dolosigranulum pigrum provide different bactericidal mechanisms, and added new claim 24 “wherein the different bactericidal mechanisms suppress the growth of S. aureus “, Liu et al. also teach the above-threshold abundance of Dolosigranulum  predicts absence of S. aureus … composition comprising therapeutically effective amount is to reduce, eliminate and or prevent colonization of … S. aureus (see for example, paragraph [0034], and p. 2 paragraphs [0015]-[0016]). 
Moreover, Lebeer et al. teach at least two Dolosigranulum pigrum strains, the probiotic Dolosigranulum pigrum strains deposited under accession numbers LMG P-31124 and LMG P-31154, same as the strains of Dolosigranulum pigrum disclosed by Applicant’s specification (See p. 7 Table 2. Last 2 rows), and Dolosigranulum pigrum strain has bactericidal activity against S. aureus (antimicrobial effects of Dolosigranulum pigrum AMBR11 or LMG P-31124 against S. aureus and inhibiting the growth of S. aureus) (See for example, p. 11 paragraphs [0078] and [0082]). It should be noted that, the Dolosigranulum pigrum strains deposited under accession numbers LMG P-31124 and LMG P-31154 of Lebeer et al., are structurally the same as the claimed strains of Dolosigranulum pigrum and disclosed by Applicant’s specification, and the strains inherently possesses the functionality, i.e., different strains of Dolosigranulum pigrum provide different bactericidal mechanisms and the different bactericidal mechanisms suppress the growth of S. aureus, defined by the added limitations of claims 1 14 and 24.

Applicant further argues (see p. 5-6 part III. of Remarks filed on 10/20/2022) that “The cited references provide no reasonable expectation of success. As neither reference teach combining strains within a single species. Moreover, Liu and Lebeer provide guidance for a different solution. Liu teaches combinations of different species, for example claims 1 and 9 and column 5 lines 29-42. However, Liu does not provide guidance for combinations within a species, let alone within D. pigrum. Similarly, Lebeer provides guidance for using a single strain of D. pigrum, but does not teach combinations of D. pigrum - ("a plurality of different strains of Dolosigranulum pigrum"). Therefore, one skilled in the art would have to vary all parameters of the references to arrive at the pharmaceutical composition of claim 14, which is impermissible (See MPEP 2143 I. E. Example 3). 
These arguments are considered but are not persuasive, because Lebeer et al. teach composition comprising strains of D. pigrum species strains, the Dolosigranulum pigrum strains deposited under accession numbers LMG P-31124 and LMG P-3115, and use of said bacterial strains as an antibacterial agent (See for example, paragraph [0001], [0007]-[0008], [00031] and [0032]and Abstract). Therefore, the would be  a reasonable expectation of success in combining Dolosigranulum pigrum strains deposited under accession numbers LMG P-31124 and LMG P-3115 taught by prior art to provide the claimed pharmaceutical composition.

Applicant further argues (see p. 5-6 part III. of Remarks filed on 10/20/2022) that “the new claim limitation of "the plurality of different strains of Dolosigranulum pigrum provide different bactericidal mechanisms" is surprising and unexpected”. These arguments are considered but are not persuasive, because no evidence is presented in Applicant’s specification regarding a unexpected or surprising bactericidal mechanisms. Also, as explained above and in 103 rejection below, Liu et al. teach the above-threshold abundance of Dolosigranulum  predicts absence of S. aureus … composition comprising therapeutically effective amount is to reduce, eliminate and or prevent colonization of … S. aureus. Also, Lebeer et al. teach Dolosigranulum pigrum LMG P-31124 has bactericidal activity against S. aureus. As such, the claimed bactericidal mechanism, i.e., suppressing growth of S. aureus, would have been expected based on the teachings of prior art.

Applicant’s amendment to claim 14 adding “wherein the plurality of different strains of Dolosigranulum pigrum provide different bactericidal mechanisms” and the added new claim 24 “ … wherein the different bactericidal mechanisms suppress the growth of S. aureus” necessitated the new ground(s) of rejection (New matter Rejection) presented in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16, 18, 19 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter Rejection). The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The added material which is not supported by the original disclosure is as follows: 
In claim 14, the limitation “different strains of Dolosigranulum pigrum provide different bactericidal mechanisms”.
New claim 24 “ … wherein the different bactericidal mechanisms suppress the growth of S. aureus”.

Applicant indicated that support for amendment to claim 14 can be found at least in paragraph [0003] and for new claim 24  in paragraph [0027] (See Remarks p. 5 1st paragraph filed on 10/20//2022), However, the entire paragraphs [0003] and [0027] (copied below) read:
“[0003] Provided herein are compositions, including pharmaceutical compositions, methods, kits and devices for modification of microbiome in a subject. As described in more detail herein, such compositions provide for, among other things, defending the integrity of the nasal cavity microbiome, and beneficially imparting downstream effects on the upper respiratory tract (including the nasal cavity), lower respiratory tract (including the lung), and central nervous system (including the olfactory system) for the prevention and/or treatment of disease conditions. Further provided herein are mixtures of live, purified bacterial strains affording various bactericidal mechanisms to pathogenic bacteria, and in some instances the live, purified bacteria are mutualistic in their relationship to each other. In some embodiments, the live, purified bacteria are selected from Corynebacterium species and, optionally, Dolosigranulum species. In some embodiments, the live, purified bacteria are species of Corynebacterium and/or Dolosigranulum. In some embodiments, the live, purified bacteria comprise a strain listed in Table 1 and/or Table 2. In some embodiments, the Corynebacterium species is C. pseudodiphtheriticum, C. accolens, C. amycolatum, C. propinquum, C. glutamicum, or C. striatum. In some embodiments, the Corynebacterium species is a combination of at least two species selected from C. pseudodiphtheriticum, C. accolens, C. amycolatum, C. propinquum, C. glutamicum, and C. striatum. In some embodiments, the Corynebacterium species is C. pseudodiphtheriticum. In some embodiments, the composition comprises at least two strains of C. pseudodiphtheriticum. In some embodiments, the Corynebacterium species is C. pseudodiphtheriticum and the Dolosigranulum species is D. pigrum. Further provided herein are compositions wherein the live, purified bacteria comprise bacteria having a high percent identity, e.g., at least 97% identity, based on comparison to whole genome, the entire 16S rRNA region, or a hypervariable region of the 16S rRNA (e.g., V4 region), to a bacterial strain listed in Table 1 or Table 2.”.


“[00027]  To facilitate administration, pharmaceutical compositions described herein may include one or more pharmaceutically acceptable excipients. Example pharmaceutically acceptable excipients include, without limitation, diluents, adjuvants, excipients, water, oils (including petroleum, animal, vegetable or synthetic oils.). Further examples include saline, gum acacia, gelatin, starch paste, talc, keratin, colloidal silica, and urea. Such excipients may include binders such as ethyl cellulose, carboxymethylcellulose, microcrystalline cellulose, or gelatin; excipients such as starch, lactose or dextrins; disintegrating agents such as alginic acid, sodium alginate, Primogel, and cornstarch; lubricants such as magnesium stearate or Sterotex; glidants such as colloidal silicon dioxide; sweetening agents such as sucrose or saccharin, a flavoring agent such as peppermint, methyl salicylate or orange flavoring, or coloring agents. Further examples of excipients include polyethylene glycol, cyclodextrin, oils, or any other similar liquid carrier that may be formulated into a capsule. Still further examples of excipients include sterile diluents such as water, saline solution, physiological saline, Ringer's solution, isotonic sodium chloride, fixed oils such as synthetic mono or digylcerides, polyethylene glycols, glycerin, cyclodextrin, propylene glycol or other solvents; antibacterial agents such as benzyl alcohol or methyl paraben; antioxidants such  as ascorbic   acid  or sodium   bisulfite; chelating  agents such  as ethylenediaminetetraacetic acid; buffers such as acetates, citrates or phosphates and agents for the adjustment of tonicity such as sodium chloride or dextrose, thickening agents, lubricating agents, and coloring agents. In some embodiments of the invention, the pharmaceutically acceptable carrier can comprise a growth medium that can support the growth and/or static existence of beneficial bacteria described herein in the context of the pharmaceutical composition prior to administration of the pharmaceutical composition to the subject.”.

   
 As such, the specification while provides support for bacterial strains affording various bactericidal mechanisms to pathogenic bacteria in general (paragraph [0003]), it does not necessarily provide support for “plurality of different strains of Dolosigranulum pigrum provide different bactericidal mechanisms”, as recited in amended claim 14, and the specification does not provide support for “the different bactericidal mechanisms suppress the growth of S. aureus”  as recited in new claim 24.

Applicant should specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16, 18, 19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent No. 11,406,671 B2, published on July 5, 2018 as US 2018/0185420 A1) in view of Lebeer et al. (US 2022/0143104 A1, effectively filed on Dec. 21, 2018).

Claim 23 Interpretation:
For examination purposes and giving the claim its broadest reasonable interpretation in light of the specification (See paragraph [0025]), the claimed range “up to 10 strains” in claim 23 is being interpreted as from 2 to 10 strains of Dolosigranulum pigrum. 

Regarding claim 14, Liu et al. teach a pharmaceutical composition, wherein the pharmaceutical composition comprises: a live, purified population of bacteria that comprises a plurality of different strains of Dolosigranulum pigrum and a pharmaceutically acceptable excipient, (a pharmaceutical composition comprising therapeutically effective amount of probiotics including at least one Dolosigranulum species and a pharmaceutically acceptable carrier, and Dolosigranulum species Dolosigranulum pigrum) (See for example, column 2 lines 20-47, also claims 8 and 18), the live population of bacteria are a lyophilized population of bacteria (the pharmaceutical composition is in the form of a lyophylates … spray) (column 8 lines 10-15 and 16-23), purified population of bacteria (Dolosigranulum species obtained from the oral, nasal cavity of … humans) (See column 6 lines 61-64), live population of bacteria (probiotic Dolosigranulum species … affect colonization of pathogenic microorganisms, and therapeutically effective amount means amount/number of colony forming units of probiotic contained in the pharmaceutical composition administered is of sufficient quantity to achieve the intended purpose … reduce, prevent or eliminate colonization of pathogenic microorganism) (column 5 lines 22-36, and column 8 lines 43-50).
Regarding claims 15 and 19, Liu et al. teach the pharmaceutical composition is in a nasal spray bottle (the pharmaceutical composition is for intranasal administration … in the form of sprays, aerosols, etc.) (column 8 lines 10-23).
Liu et al. do not explicitly teach strains of Dolosigranulum pigrum provide different bactericidal mechanisms … and bacteria is present in a total amount of at least 103 cfu (claim 14), Dolosigranulum pigrum deposited under accession numbers LMG P-31124 and LMG P-31154 (claims 16 and 18), a total amount of up to 1015 cfu (claim 21), a total amount of 10 3 to 1012 cfu (claim 22), and up to 10 strains (claim 23), different bactericidal mechanisms suppress the growth of S. aureus (claim 24) and wherein the live, purified population of bacteria comprises 2, 3, 4, or 5 strains (claim 25).
	
However, regarding the newly added limitation to claim 14 “wherein the plurality of different strains of Dolosigranulum pigrum provide different bactericidal mechanisms, and added new claim 24 “wherein the different bactericidal mechanisms suppress the growth of S. aureus “, Liu et al. also teach the above-threshold abundance of Dolosigranulum predicts absence of S. aureus … the composition comprising therapeutically effective amount is to reduce, eliminate and or prevent colonization of … S. aureus (see for example, paragraph [0034], and p. 2 paragraphs [0015]-[0016]). As such 
Moreover, Lebeer et al. teach, at least two Dolosigranulum pigrum strains, the probiotic Dolosigranulum pigrum strains deposited under accession numbers LMG P-31124 and LMG P-31154, same as the strains of Dolosigranulum pigrum disclosed by Applicant’s specification (See p. 7 Table 2. Last 2 rows), and Dolosigranulum pigrum (LMG P-31124) has bactericidal activity against S. aureus (antimicrobial effects of Dolosigranulum pigrum AMBR11 or LMG P-31124 against S. aureus and inhibiting the growth of S. aureus) (See for example, p. 11 paragraphs [0078] and [0082]). Because, the Dolosigranulum pigrum strains deposited under accession numbers LMG P-31124 and LMG P-31154 of Lebeer et al., are structurally the same as the claimed strains of Dolosigranulum pigrum and disclosed by Applicant’s specification, and the strains inherently possesses the functionality, i.e., different strains of Dolosigranulum pigrum provide different bactericidal mechanisms and the different bactericidal mechanisms suppress the growth of S. aureus, defined by the added limitations of claims 1 14 and 24.

Lebeer et al. also teach a composition comprising said strains of D. pigrum species and use of said bacterial strains as an antibacterial agent (See for example, paragraph [0001], [0007]-[0008], [00031] and [0032]and Abstract).

In addition, although Liu et al. do not explicitly teach the total amount/CFU of bacteria of 103 CFU, but as explained above, Liu et al. teach probiotic Dolosigranulum species … affect colonization of pathogenic microorganisms, and therapeutically effective amount means amount/number of colony forming units of probiotic contained in the pharmaceutical composition administered is of sufficient quantity to achieve the intended purpose … reduce, prevent or eliminate colonization of pathogenic microorganism, S. aureus  (column 5 lines 22-36, and column 8 lines 43-50).

In addition, regarding a total amount of at least 103 cfu (claim 14), a total amount of up to 1015 cfu (claim 21), a total amount of 10 3 to 1012 cfu (claim 22), Lebeer et al. teach 108 CFU/ml of Dolosigranulum pigrum in inhibition assays (see for example, p. 3 right-hand column paragraph [0025]- Continued).
Moreover, regarding claims 16, 18 and 23 and 25, Lebeer et al. teach two isolated and deposited Dolosigranulum pigrum strains, the probiotic Dolosigranulum pigrum strains deposited under accession numbers LMG P-31124 and LMG P-31154, are useful for treatment of respiratory tract conditions and oronasopharyngeal cavity such as acute and chronic (rhino)sinusitis, acute and chronic otitis media, allergicrhinitis, allergic sinusitis, etc. (see for example, p. 3 paragraphs [0028] and [0030], and p. 10 paragraph [0072], p. 1 paragraph [0001] and [0007], and p. 16 claim 7), and antimicrobial effects against S. aureus (see for example, p. 11 paragraph [0078]).

Therefore, a person of ordinary skill in the art before the effective fling date of the invention, would have been motivated to modify the pharmaceutical composition taught by Liu et al. by including two different strains (in the claimed range of from 2 to 10 different strains) of Dolosigranulum pigrum deposited under accession numbers LMG P-31124 and LMG P-31154 taught by the prior with a reasonable expectation of success in providing the claimed pharmaceutical composition which comprises live, purified population of bacteria that comprises two different (in the claimed range of from 2 to 10 different strains) Dolosigranulum pigrum strains deposited under accession numbers LMG P-31124 and LMG P-31154 and a pharmaceutically acceptable excipient, wherein the live, purified population of bacteria is a lyophilized population and is present in the claimed in a spray bottle. 
Because, Liu et al. teach a pharmaceutical composition, wherein the pharmaceutical composition comprises: a live, purified population of bacteria that comprises a plurality of different strains of Dolosigranulum pigrum and a pharmaceutically acceptable excipient, wherein the live, purified population of bacteria is a lyophilized population of bacteria, the pharmaceutical composition is in a nasal spray bottle, and the abundance of Dolosigranulum  predicts absence of S. aureus … composition comprising therapeutically effective amount is to reduce, eliminate and or prevent colonization of … S. aureus. Because, Lebeer et al. teach a composition comprising strains of D. pigrum species and use of said bacterial strains as an antibacterial agent, two isolated and deposited probiotic Dolosigranulum pigrum strains deposited under accession numbers LMG P-31124 and LMG P-31154, useful for treatment of respiratory tract conditions and oronasopharyngeal cavity such as acute and chronic (rhino)sinusitis, acute and chronic otitis media, allergicrhinitis, and allergic sinusitis, and the antimicrobial activity against S. aureus.
The total amount/CFU of bacteria of at least 103 cfu, …, in the claimed composition would have been optimized by the person of ordinary skill in the art before the effective filing date of the invention by routine optimization because Liu et al. teach the probiotic Dolosigranulum species … affect colonization of pathogenic microorganisms, and therapeutically effective amount means amount/number of colony forming units (CFUs) of probiotic contained in the pharmaceutical composition administered is of sufficient quantity to achieve the intended purpose … reduce, prevent or eliminate colonization of pathogenic microorganism, and because Lebeer et al. teach 108 CFU/ml of Dolosigranulum pigrum was used in inhibition assays.

Conclusions:
No claim(s) is allowed at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651